DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Thomas Cleary (Registration No 75,408), during a communication on February 14, 2022.

The claims have been amended as follows: 
8.	(Currently Amended) A method implemented by a first computing resource, the method comprising:
determining multiple applications that are compatible for one or more electronic devices based at least in part on a type of each of the one or more electronic devices;
serving an interface to a second computing resource separate from the first computing resource, the interface displaying the multiple applications based at least in part on determining that the multiple applications are compatible for the one or more electronic devices;
receiving a request from the second computing resource to install or activate an application of the multiple applications on the one or more electronic devices, the application including instructions to access utility consumption data collected by the one or more electronic devices and the request including an identifier for each of the one or more electronic devices;
first device type associated with the one or more electronic devices, wherein the first device type is associated with a utility supplier;
preparing the application to be transmitted to the one or more electronic devices that include the first device type by[[:]] segmenting the application into multiple segments, compressing the application, or encrypting the application
determining a second device type associated with the one or more electronic devices, wherein the second device type is associated with one or more smart sensors;
preparing the application to be transmitted to the one or more electronic devices that include the second device type by refraining from segmenting the application into multiple segments, compressing the application, or encrypting the application 
causing transmission of the application or a credential to activate the application to the one or more electronic devices.

Reasons for Allowance
Claims 1-3, 6-10, 12, 13, 15-20, 26-28, 30-33, 40, and 41 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 

The instant claims achieves this by determining multiple applications that are compatible for one or more electronic devices based at least in part on a type of each of the one or more electronic devices; serving an interface to a second computing resource separate from the first computing resource, the interface displaying the multiple applications based at least in part on determining that the multiple applications are compatible for the one or more electronic devices; receiving a request from the second computing resource to install or activate an application of the multiple applications on the one or more electronic devices, the application including instructions to access utility consumption data collected by the one or more electronic devices and the request including an identifier for each of the one or more electronic devices; 
US 20120303140 A1 to Cox discloses a system and method for displaying multiple applications available for download for smart appliances.  The user can then select applications to download onto their smart appliances.  US 20120303490 A1 to Hill discloses a user interface for an application store that displays applications that are compatible with a selected user device.  US 20120290975 A1 to Khanke discloses utility meter software applications that are used to track and record service consumption.  US 20130173716 A1 to Rogers discloses a system and method that determines an amount of data segmentation based on a device type but it does not determine whether or not to segment based on a device type.  US 20140289426 A1 to Chan discloses a system and method that determines whether or not to compress data based on a device type to optimize storage on computing devices.  However, the evidence of record does not provide a motivation to combine the data storage optimization of Chan with the smart appliance app store of Cox/Hill/Khanke.  


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685